[Cite as Columbus City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 2022-Ohio-355.]


                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Columbus City Schools                                :
Board of Education,
                                                     :
                 Appellant-Appellant,                                       No. 21AP-86
                                                     :                  (B.T.A. No. 2019-393)
v.
                                                     :              (REGULAR CALENDAR)
Franklin County Board of Revision et al.,
                                                     :
                 Appellees-Appellees.
                                                     :
Columbus City Schools
Board of Education,                                  :

                 Appellant-Appellant,                :                      No. 21AP-87
                                                                        (B.T.A. No. 2019-394)
v.                                                   :
                                                                    (REGULAR CALENDAR)
Franklin County Board of Revision et al.,            :

                 Appellees-Appellees.                :

Columbus City Schools                                :
Board of Education,
                                                     :
                 Appellant-Appellant,                                       No. 21AP-88
                                                     :                  (B.T.A. No. 2019-461)
v.
                                                     :              (REGULAR CALENDAR)
Franklin County Board of Revision et al.,
                                                     :
                 Appellees-Appellees.
                                                     :




                                           D E C I S I O N

                                    Rendered on February 8, 2022


                 On brief: Rich & Gillis Law Group, LLC, Mark H. Gillis, and
                 Kelley A. Gorry, for appellant. Argued: Kelley A. Gorry.
Nos. 21AP-86, 21AP-87 and 21AP-88                                                         2



              On brief: Vorys, Sater, Seymour and Pease LLP, Nicholas
              M.J. Ray, and Lauren M. Johnson, for appellees Aston Place
              Acquisition, LLC and Abigail Acquisition, LLC. Argued:
              Lauren M. Johnson.

                      APPEALS from the Ohio Board of Tax Appeals

DORRIAN, J.
       {¶ 1} Appellant, Columbus City Schools Board of Education ("BOE") appeals from
two decisions and orders ("decisions") of the Ohio Board of Tax Appeals ("BTA") that
increased the value of two properties in Franklin County owned by appellees, Aston Place
Acquisition, LLC and Abigail Acquisition, LLC. Although the BTA adopted the total values
for both properties as determined by the BOE appraiser, the BTA rejected the distribution
of value between the land and improvements as determined by the appraiser and instead
adopted the land and improvements values for the properties consistent with the original
distributions of the Franklin County Auditor ("auditor"). For the following reasons, we
reverse.
I. Facts and Procedural History
       {¶ 2} In this matter, the BOE sought increases on the value of two properties owned
by appellees in Franklin County located at 111 W. Third Avenue ("the Aston property") and
369 S. Gay Street ("the Abigail property"). The following facts are not disputed. The Aston
property is a 59-unit apartment complex with improvements on 0.89 acres. The Aston
property was constructed in 2013 and is subject to a 100 percent tax abatement for the value
of vertical improvements for a period of 15 years. The auditor assigned the Aston property
a total value of $8,450,000, assigning $775,400 for the land and $7,674,600 for
improvements for tax year 2017. The Abigail property is a 69-unit apartment complex with
improvements on 0.292 acres. The Abigail property was constructed in 2011 and is subject
to a 100 percent tax abatement for the value of vertical improvements for a period of up to
15 years. The auditor assigned the Abigail property a total value of $6,825,000, assigning
$651,900 for the land and $6,173,100 for improvements for tax year 2017.
       {¶ 3} On March 29, 2018, the BOE filed two complaints pursuant to R.C. 5715.19
with the Franklin County Board of Revision ("BOR") seeking a $971,240 increase in the
taxable value of the Abigail property and a $1,942,490 increase in the taxable value of the
Nos. 21AP-86, 21AP-87 and 21AP-88                                                                         3


Aston property. Appellees did not file countercomplaints. The complaints were heard
before the BOR on February 5, 2019. At the hearing, the BOE presented the testimony of
Thomas D. Sprout, MAI, CPA, and appraisal reports for both properties, which were
prepared by Sprout and Brian W. Barnes, MAI.1 As reflected in the appraisal reports,
Sprout testified that he applied the income and sales comparison approaches to value and
concluded that the Aston property had a total value of $11,800,000, assigning $1,750,000
for the land, $175,000 for furniture, fixtures, and equipment ("FF&E"), and $9,875,000 for
improvements. Applying the same methodology, Sprout concluded the Abigail property
had a total value of $8,165,000, assigning $1,020,000 for the land, $69,000 for FF&E, and
$7,076,000 for improvements. Both appraisal reports specified they were prepared to
estimate the value of the properties for ad valorem taxes as of the tax lien date of January 1,
2017. Appellees did not present evidence or testimony at the hearing, but instead cross-
examined Sprout.
        {¶ 4} On March 19, 2019, the BOR issued two written decisions on the two
properties following oral decisions issued March 14, 2019. With regard to the Aston
property, the BOR found the fair market value for tax lien date January 1, 2017 and 2018 to
be $8,450,000, reflecting no change from the value assigned by the auditor. With regard
to the Abigail property, the BOR found the fair market value for tax lien date January 1,
2017 and 2018 to be $7,193,100, reflecting an increase of $369,100 from the value assigned
by the auditor. On March 26, 2019, the BOE filed notices of appeal from the BOR's
March 19, 2019 decisions for both properties. On April 17, 2019, Abigail Acquisition, LLC,
filed an appeal from the BOR's March 19, 2019 decision on the Abigail property.
        {¶ 5} In a motion dated April 25, 2019, Abigail Acquisition, LLC moved to
consolidate the cases on the Aston property and the Abigail property before the BTA
because "[t]he appeals involve common questions of law and fact in that 1) the parties in
each appeal are identical and 2) the cases involve the valuation of the same property for
identical tax years." (Mot. to Consolidate at 1.) On April 25, 2019, the BTA granted the
motion to consolidate the cases. Both the BOE and appellees waived hearing before the
BTA and submitted the case on written briefs.


1We noted that the values provided by Sprout in his appraisal reports differed from the increases originally
sought by the BOE in its complaints.
Nos. 21AP-86, 21AP-87 and 21AP-88                                                          4


       {¶ 6} On February 1, 2021, the BTA issued a decision regarding the Abigail property
in which it adopted Sprout's total value for the Abigail property of $8,165,000 and his value
of FF&E of $69,000. However, the BTA disagreed with Sprout's determination of the value
of the land and improvements and instead assigned the value between the land and
improvements consistent with the auditor's initial valuation, resulting in a land value of
$773,300 and improvements value of $7,322,700. On February 17, 2021, the BTA issued a
decision regarding the Aston property in which it adopted Sprout's total value for the Aston
property of $11,800,000 and his value of FF&E of $175,000. However, the BTA disagreed
with Sprout's determination of the value of the land and improvements and instead
assigned the value between the land and improvements consistent with the auditor's initial
valuation, resulting in a land value of $1,066,750 and improvements value of $10,558,250.
       {¶ 7} The BOE filed a motion for reconsideration of the BTA's February 1, 2021
decision on the Abigail property. On March 1, 2021, the BTA issued its decision denying
the BOE's motion for reconsideration.
II. Assignments of Error
       {¶ 8} The BOE appeals and assigns the following 14 errors for our review:
              [I.] The BTA erred in rejecting the land valuation of the Board
              of Education’s appraiser for the subject property because the
              appraiser valued the land as if it was vacant.
              [II.] The BTA erred in holding that improved land cannot be
              valued as if it was vacant for the purposes of ad valorem real
              property taxation.
              [III.] The BTA committed reversible legal error in interpreting
              its holding in Milanov v. Franklin Cty. Bd. of Revision, BTA
              Case Nos. 2016-1936 et al., 2018 Ohio Tax LEXIS 1101 (May 11,
              2018) as being applicable to the instant matter.
              [IV.] The BTA erred in holding that in Milanov, it "disregarded
              dueling appraisal reports that valued land improved with
              condominiums subject to a tax abatement because they valued
              the land as unimproved vacant land."
              [V.] The BTA erred in failing to recognize that Milanov
              involved land that had been platted and subdivided into
              separate residential condominium units pursuant to R.C.
              Chapter 5311 Whereas the subject property is an unsubdivided
              single parcel of land improved with an apartment complex.
Nos. 21AP-86, 21AP-87 and 21AP-88                                                  5


            [VI.] The BTA committed reversible legal error in applying
            Milanov and holding that the Board of Education’s appraisal
            applied a "bulk discount" to the valuation of the subject land in
            violation of R.C. 5311.11.
            [VII.] The BTA committed reversible legal error in applying
            Milanov and holding that the Board of Education’s appraisal
            violated the Supreme Court’s decisions in Dublin City Schools
            Bd. of Edn. v. Franklin Cty. Bd. of Revision, 139 Ohio St.3d 212,
            2014-Ohio-1940, 111 N.E.3d 222 ("East Bank II") and
            Columbus City Schools Ba. of Edn. v. Franklin Cty. Bd. of
            Revision, 148 Ohio St.3d 700, 2016-Ohio-8375, 72 N.E.3d 637
            ("Metro Partners").
            [VIII.] The BTA’s holding that improved land cannot be valued
            as if it was unimproved directly violates the directives set forth
            in the Ohio Administrative Code ("O.A.C."), Section 5703-25-
            11, since those directives require the valuation of land as if
            vacant and at its highest and-best-use. O.A.C. 5703-25-11(A),
            (C).
            [IX.] The BTA erred in failing to recognize that the Ohio
            Administrative Code’s directives for the valuation of land for ad
            valorem real property taxation follows general appraisal
            principles for the valuation of land as "[e]ven if a site is already
            improved, the site is valued as though vacant and available for
            development to its highest and best use." Appraisal of Real
            Estate (14th Ed. 2013) at p. 362.
            [X.] The BTA's holding violates the Supreme Court’s decision
            in Polaris Amphitheater Concerts, Inc. v. Delaware Cty. Bd. of
            Revision, 118 Ohio St.3d 330, 2008-Ohio-2454, 889 N.E.2d
            103, because the Court held that the BTA should value land
            consistent with the directives set forth in O.A.C. Sections 5703-
            25-07, 5703-25-11 and 5703-25-12. Id. at 11 17.
            [XI.] The BTA's holding invalidates the cost approach to value
            any real property in Ohio as the critical first step in valuing
            property via the cost approach is to "[e]stimate the value of the
            site as though vacant and available to be developed at its
            highest and best use." Appraisal of Real Estate (14th Ed.2013)
            at p. 568.
            [XII.] The BTA's holding violates the Supreme Court's
            decisions in Dinner Bell Meats v. Cuyahoga Cty. Bd. of
            Revision, 12 Ohio St.3d 270, 466 N.E.2d 909 (1984) and
            Meijer, Inc. v. Montgomery Cty. Bd. of Revision, 75 Ohio St.3d
            181, 661 N.E.2d 1056 (1996) since the Court recognized that the
            cost approach is the most applicable valuation method for
            special purpose properties and newly constructed properties.
Nos. 21AP-86, 21AP-87 and 21AP-88                                                               6


               [XIII.] The BTA erred in rejecting the land valuation of the
               Board of Education’s appraiser as it was the only competent
               and probative evidence of the subject's land value in the record.
               [XIV.] The BTA erred in rejecting the land valuation of the
               Board of Education's appraiser as it affirmatively negated the
               Auditor’s original value and the property owner failed to
               present any rebuttal evidence of the subject's land value.
For ease of discussion, we first consider the BOE's thirteenth and fourteenth assignments
of error.
III. Thirteenth and Fourteenth Assignments of Error
       {¶ 9} In its thirteenth and fourteenth assignments of error, the BOE asserts the
BTA erred in adopting the auditor's original land values for the properties. The BOE asserts
the BTA's decisions were an abuse of discretion because Sprout's appraisals affirmatively
rebutted the auditor's values and no contrary evidence was presented.
       A. Applicable Law
       {¶ 10} Article XII, Section 2 of the Ohio Constitution provides that "[l]and and
improvements thereon shall be taxed by uniform rule according to value." County auditors
are required to appraise real property "at its true value in money." R.C. 5713.01(B). R.C.
5713.03 governs the determination of the true value of real property. Gallick v. Franklin
Cty. Bd. of Revision, 10th Dist. No. 15AP-182, 2018-Ohio-818, ¶ 26. " '[T]he value or true
value in money of real property' refers to 'the amount for which that property would sell on
the open market by a willing seller to a willing buyer * * *, i.e., the sales price.' " Terraza 8,
L.L.C. v. Franklin Cty. Bd. of Revision, 150 Ohio St.3d 527, 2017-Ohio-4415, ¶ 9, quoting
State ex rel. Park Invest. Co. v. Bd. of Tax Appeals, 175 Ohio St. 410, 412 (1964). Generally,
Ohio determines real property's true value "by determining, as a first step, the property's
fair market value at its highest and best use." Johnson v. McClain, 164 Ohio St.3d 379,
2021-Ohio-1664, ¶ 7.
       {¶ 11} Several Ohio Administrative Code provisions governing the determination of
the true value of property are relevant to the instant matter. Ohio Adm.Code 5703-25-
07(B) provides in pertinent part that "[i]t shall be the duty of the county auditor to so value
and appraise the land and improvements to land that when the two separate values for land
and improvements are added together, the resulting value indicates the true value in money
of the entire property." Ohio Adm.Code 5703-25-11, which provides rules for the valuation
Nos. 21AP-86, 21AP-87 and 21AP-88                                                           7


of land, provides that land may be valued by "four principal methods" including the
following:
              (1) The preferred method is the market data or comparative
              process requiring the collection and analysis of actual arms-
              length sales and other market information on comparable sites
              made within a reasonable time of the date of the appraisal with
              adjustments for variations. This method should be used except
              in unusual circumstances.
              (2) The allocation method in which the land value is estimated
              by subtracting the value of the improvements from a known
              sale price. This is primarily used in an area where there are very
              few sales of vacant land and the improvements to land are of a
              generally uniform type.
              (3) The land residual method estimates land value by
              capitalizing the residual income imputable to land as derived
              from actual or hypothetical new improvements assuming
              highest and best use. This method is useful in arriving at land
              value when there are few or no sales or as a check against the
              market approach.
              (4) The development method can be used in valuing land ready
              for development by estimating value as fully developed and
              subtracting    the     development,  administrative      and
              entrepreneurial costs.
Ohio Adm.Code 5703-25-11(C). Ohio Adm.Code 5703-25-12(A) provides in pertinent part
that "[t]he true value of improvements may be determined by either the market data,
income or cost approach. Regardless of the approach used the total of the depreciated value
of the improvements to land and the 'true value' of the land should be the 'true value' of the
property as a whole." Furthermore, Ohio Adm.Code 5703-25-12(A) provides:
              In arriving at the value of the depreciated improvements by the
              market data approach the value of the entire property is
              estimated by the use of comparable sales after allowing for
              variations. The land value determined according to rule 5703-
              25-11 of the Administrative Code is then subtracted to arrive at
              the value of the improvements in their present or depreciated
              condition.
              The building residual technique is used to estimate
              improvement values by the income approach. After land value
              is arrived at the value of the improvements is estimated by
              capitalizing the net income remaining after deduction for all
              expenses including interest on the land value.
Nos. 21AP-86, 21AP-87 and 21AP-88                                                         8


       {¶ 12} R.C. 5715.19(A)(1)(d) authorizes the filing of a complaint to challenge the
"total valuation or assessment of any parcel that appears on the tax list." The complaint
process under R.C. 5715.19 "invokes a board of revision's jurisdiction over the entire
valuation and assessment of [a] parcel." Licking Hts. Local Schools Bd. of Edn. v. Franklin
Cty. Bd. of Revision, 154 Ohio St.3d 157, 2018-Ohio-3255, ¶ 19. "The Board [of Revision] is
not required to confine its determination to the value of land or the value of improvements
at the request of a complaining party." Zeller-401 FX TIC L.L.C. v. Franklin Cty. Bd. of
Revision, 10th Dist. No. 20AP-334, 2021-Ohio-1504, ¶ 16, citing Licking Hts. at ¶ 19.
       {¶ 13} R.C. 5717.03(B) provides that "[i]n case of an appeal from a decision of a
county board of revision, the board of tax appeals shall determine the taxable value of the
property whose valuation or assessment by the county board of revision is complained of."
"The BTA's statutory duty in an appeal from a board of revision is to determine value."
Licking Hts. at ¶ 20, citing R.C. 5717.03(B). "A party appealing a board of revision's
decision bears the burden of proving its right to the change in value sought and must
present competent and probative evidence supporting the value asserted." G&I IX 6840
Pontius, L.L.C. v. Franklin Cty. Bd. of Revision, 10th Dist. No. 19AP-661, 2020-Ohio-4660,
¶ 24, citing 6800 Avery Rd., L.L.C. v. Franklin Cty. Bd. of Revision, 10th Dist. No. 17AP-
363, 2018-Ohio-822, ¶ 11. The Supreme Court of Ohio has stated that its "case law has
repeatedly instructed the BTA to eschew a presumption of the validity of the BOR's value
and instead to perform its own independent weighing of the evidence in the record."
Columbus City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 151 Ohio St.3d 458,
2017-Ohio-5823, ¶ 7.
       B. Jurisdiction and Standard of Review
       {¶ 14} R.C. 5717.04 confers on this court jurisdiction over appeals from the BTA as
follows: "Appeals from decisions of the board [of tax appeals] upon all other appeals or
applications filed with and determined by the board shall be by appeal to the court of
appeals for the county in which the property taxed is situated or in which the taxpayer
resides." R.C. 5717.04 further sets forth our standard of review: "If upon hearing and
consideration of such record and evidence the court decides that the decision of the board
[of tax appeals] appealed from is reasonable and lawful it shall affirm the same, but if the
court decides that such decision of the board is unreasonable or unlawful, the court shall
Nos. 21AP-86, 21AP-87 and 21AP-88                                                          9


reverse and vacate the decision or modify it and enter final judgment in accordance with
such modification."
       {¶ 15} Thus, "[w]hen reviewing a BTA decision, we determine whether the decision
is reasonable and lawful; if it is both, we must affirm." NWD 300 Spring, L.L.C. v. Franklin
Cty. Bd. of Revision, 151 Ohio St.3d 193, 2017-Ohio-7579, ¶ 13. A judgment is unreasonable
when "there is no sound reasoning process" to support such judgment. AAAA Ents., Inc. v.
River Place Community Urban Redevelopment Corp., 50 Ohio St.3d 157, 161 (1990).
       {¶ 16} We defer to the BTA's factual findings as long as they are supported by
reliable and probative evidence in the record. Corex Partners, L.L.C. v. Franklin Cty. Bd.
of Revision, 10th Dist. No. 19AP-322, 2020-Ohio-3865, ¶ 7, citing Bd. of Edn. of the
Westerville City Schools v. Franklin Cty. Bd. of Revision, 146 Ohio St.3d 412, 2016-Ohio-
1506, ¶ 26. See Lowe's Home Ctrs., L.L.C. v. Brooklyn City Schools Bd. of Edn., 10th Dist.
No. 19AP-179, 2020-Ohio-464, ¶ 13, quoting Hercules Galion Prods., Inc. v. Bowers, 171
Ohio St. 176 (1960) (stating that "neither this Court nor any appellate court designated by
R.C. 5717.04 constitutes a ' "super" board of tax appeals' "); Olentangy Local Schools Bd. of
Edn. v. Delaware Cty. Bd. of Revision, 151 Ohio St.3d 515, 2017-Ohio-8347, ¶ 11 (stating
that reviewing courts "defer to [the BTA's] findings concerning the weight of evidence so
long as they are supported by the record"). Appellate review of a BTA decision "is guided
by the premise that ' "[t]he fair market value of property for tax purposes is a question of
fact, the determination of which is primarily within the province of the taxing
authorities." ' " NWD 300 Spring at ¶ 13, quoting EOP-BP Tower, L.L.C. v. Cuyahoga Cty.
Bd. of Revision, 106 Ohio St.3d 1, 2005-Ohio-3096, ¶ 17, quoting Cuyahoga Cty. Bd. of
Revision v. Fodor, 15 Ohio St.2d 52 (1968), syllabus. The BTA possesses "wide discretion
in determining the weight to be given to the evidence and the credibility of the witnesses
that come before it." EOP-BP Tower at ¶ 9. See Sheffield Crossing Station, L.L.C. v. Lorain
Cty. Bd. of Revision, 10th Dist. No. 19AP-687, 2020-Ohio-6938, ¶ 3 (stating that "where
the parties present competing appraisals, the BTA is vested with wide discretion in
determining credibility of the witnesses and weighing the evidence before it").
       {¶ 17} However, our review is plenary on questions of law. Westerville City Schools
at ¶ 26, quoting Gahanna-Jefferson Local School Dist. Bd. of Edn. v. Zaino, 93 Ohio St.3d
231, 232 (2001) (stating that a " 'court will not hesitate to reverse a BTA decision that is
Nos. 21AP-86, 21AP-87 and 21AP-88                                                                          10


based on an incorrect legal conclusion' "). In such cases, we apply a de novo standard of
review. Terraza 8 at ¶ 7.
        C. Analysis
        {¶ 18} In this case, as to both properties, the BTA found Sprout's appraisal reports
to be "competent, credible, and probative evidence of the subject property's value." (Abigail
and Aston Decisions at 10.)2 However, the BTA did not agree with Sprout's determination
of the value of the land and improvements with regard to both properties. Specifically, the
BTA stated that "[w]e agree that [Sprout's] land value is not reflective of the subject
property's value as it existed on the tax lien date, as improved land, not as vacant land."
(Decisions at 6-7.) In support of this determination, the BTA cited to its decision in
Milanov v. Franklin Cty. Bd. of Revision, BTA No. 2016-1936, 2018 Ohio Tax LEXIS 1101
(May 11, 2018), in which it stated that it "disregarded dueling appraisal reports that valued
land improved with condominiums subject to a tax abatement because they valued the land
as unimproved vacant land." (Decisions at 6-7.) As a result, the BTA stated that "[w]e see
no reason to stray from our prior decision in this matter and accord no weight to Sprout's
conclusion of vacant land value." (Decisions at 6-7.) Furthermore, based on its rejection of
Sprout's determination of the value of both properties' land and improvements, the BTA
did not conduct an independent valuation of the value of the land and improvements.
Rather, the BTA found it "appropriate to allocate value consistent with the [auditor's] initial
valuation." (Abigail Decision at 10; Aston Decision at 11.) In support of this conclusion, the
BTA cited to FirstCal Indus. 2 Acquisitions, L.L.C. v. Franklin Cty. Bd. of Revision, 125
Ohio St.3d 485, 2010-Ohio-1921, ¶ 31.
        {¶ 19} In its motion for reconsideration of the BTA's decision on the Abigail
property, the BOE argued that the BTA erred in applying Milanov to "hold[] that improved
land cannot be valued as if it was vacant." (BOE Mot. for Recon. at 8.) In its decision on
reconsideration on the Abigail property, the BTA stated that the "BOE overstates the
potential impact of the Board's citation to Milanov. The Board weighed the evidence in this
case and determined that Sprout's land valuation should be given no weight in the


2 As noted in our discussion of the procedural history, although the cases were consolidated before the BTA,
the BTA issued separate decisions for the two properties on different dates. However, the BTA employed
identical language in much of the two decisions, and, as a result, any quotation from the decisions applies to
both decisions unless otherwise noted.
Nos. 21AP-86, 21AP-87 and 21AP-88                                                          11


allocation of value among land and building. The Board did not hold, as the BOE claims,
that improved land cannot be valued via the sales comparison approach as if vacant." (BTA
Decision on Recon. at 2.)
       {¶ 20} On appeal, the BOE asserts the BTA erred in adopting the auditor's original
land values because Sprout's appraisal reports provided clear evidence negating the
auditor's original land values. In support of this argument, the BOE points to the Supreme
Court's decision in Copley-Fairlawn City School Dist. Bd. of Edn. v. Summit Cty. Bd. of
Revision, 147 Ohio St.3d 503, 2016-Ohio-1485. Appellees respond that the BTA evaluated
the evidence in the record and concluded that Sprout's appraisals failed to properly value
the land component because the methodology failed to consider the valuation of the land
component.
       {¶ 21} In Copley-Fairlawn, the Supreme Court recognized a "category of cases in
which 'the evidence presented to the board of revision or the BTA contradicts the auditor's
determination in whole or in part'; in such cases, 'when no evidence has been adduced to
support the auditor's valuation, the BTA may not simply revert to the auditor's
determination.' " Copley-Fairlawn at ¶ 17, quoting Dayton-Montgomery Cty. Port Auth.
v. Montgomery Cty. Bd. of Revision, 113 Ohio St.3d 281, 2007-Ohio-1948, ¶ 27. This
category of cases is considered to be a " 'narrow exception' to the usual rule that the BTA is
justified in retaining the county's valuation of the property when an appellant 'fails to
sustain its burden of proof at the BTA.' " Id., quoting Colonial Village, Ltd. v. Washington
Cty. Bd. of Revision, 123 Ohio St.3d 268, 2009-Ohio-4975, ¶ 23-24. Under this exception,
the BTA is under a legal duty "to determine whether the record as developed by the parties
contain[s] sufficient evidence to permit an independent valuation of the property," and, if
so, then the BTA is required to "perform such a valuation." Colonial Village at ¶ 25. The
court construed these cases to hold that " '[w]hen confronted with * * * clear evidence
negating the auditor's valuation,' the BTA 'act[s] unreasonably and unlawfully in adopting
the auditor's valuation rather than determining the taxable value of the property.' " Copley-
Fairlawn at ¶ 18, quoting Dublin City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision,
139 Ohio St.3d 193, 2013-Ohio-4543, ¶ 26 ("Dublin City Schools I"), reconsideration
Nos. 21AP-86, 21AP-87 and 21AP-88                                                                             12


granted in part, 139 Ohio St.3d 212, 2014-Ohio-1940, ¶ 30 ("Dublin City Schools II").3 The
Copley-Fairlawn court noted the cases under this narrow exception bore similarities to
another line of cases, first recognized in Bedford Bd. of Edn. v. Cuyahoga Cty. Bd. of
Revision, 115 Ohio St.3d 449, 2007-Ohio-5237:
                 Pursuant to [the] rule [in Bedford], "when the board of revision
                 has reduced the value of the property based on the owner's
                 evidence, that value has been held to eclipse the auditor's
                 original valuation" and the board of education as appellant
                 before the BTA may not rely on the auditor's valuation as a
                 default valuation. Worthington City Schools Bd. of Edn. v.
                 Franklin Cty. Bd. of Revision, 140 Ohio St.3d 248, 2014-Ohio-
                 3620, * * * ¶ 35. Instead, "the BOR's adopting a new value
                 based on" the owner's evidence has the effect of " 'shift[ing] the
                 burden of going forward with evidence to the board of
                 education on appeal to the BTA.' " Worthington City Schools at
                 ¶ 35, 41, quoting Dublin City Schools I at ¶ 16.
Copley-Fairlawn at ¶ 19.
        {¶ 22} In Copley-Fairlawn, the property owner filed a complaint with the Summit
County BOR seeking a decrease in valuation for the subject property and the local BOE filed
a counter-complaint seeking retention of the Summit County auditor's valuation. The
property owner filed an appraisal report in support of his complaint, but the appraiser was
not present at the BOR hearing for cross-examination; the BOE did not submit any
evidence. Upon a decision of the BOR reducing the value of the subject property, the BOE
appealed to the BTA. The BTA issued a decision reversing the BOR and reinstating the
auditor's initial valuation. The BTA held that the BOR's determination to reduce the value
was " 'unsupported by competent and probative evidence.' " Id. at ¶ 13. The BTA stated that
the BOR erred by relying on the appraisal submitted by the property owner because the
appraisal "(1) was not authenticated at the hearing by its author, (2) had been prepared for
refinancing purposes (rather than tax-assessment purposes), and (3) opined a value for six
months prior to the tax-lien date." Id. Furthermore, the BTA "sweepingly characteriz[ed]"
the evidence in the case "as the type that led to mere speculation on the part of the finder
of fact," thereby "treat[ing] all the evidence presented at the BOR hearing as incompetent
to support a determination of value." Id.


3 We note that in Dublin City Schools II, the Supreme Court found that "portion of our prior decision" in which

it held that "the BTA erred in reverting to the auditor's valuations * * * remains unchanged." Id. at ¶ 30.
Nos. 21AP-86, 21AP-87 and 21AP-88                                                            13


       {¶ 23} Based on the recognized exception contained in this limited category of cases,
the Copley-Fairlawn court found that the BTA erred in reverting to the auditor's
determination of value given the record before it and the determination of the BOR for two
reasons, namely (1) the BTA's "sweeping rejection of the competency of the evidence to
demonstrate the value of the property," and (2) the BTA's "failure to recognize that the
evidence before the BOR negated the validity of the auditor's valuation, thereby making it
improper to revert to the auditor's valuation." Id. at ¶ 16. Despite acknowledging the
deficiencies in the property owner's evidence before the BOR, the Supreme Court noted
that the undisputed testimony showed (1) "the preparation of the appraisal for a business
purpose as well as its actual use for that purpose," (2) "the appraisal report is certified by a
state-certified appraiser and member of the Appraisal Institute and his licensed, state-
registered appraiser assistant," and (3) "the analysis of sale and rent comparables in the
appraisal report is usable for purposes of determining the property's 2012 valuation." Id. at
¶ 25. Based on this, the court found "the appraisal furnished evidence that in conjunction
with the testimony was competent, that negated the validity of the auditor's valuation, and
that furnished an independent basis for valuing the property." Id. at ¶ 27. Therefore, the
court held that "the present case falls into the exception identified by Colonial Village in
that the evidence presented by the owner at the BOR both negates the validity of the
auditor's valuation while also furnishing a basis for an independent determination of value
by the BTA." Copley-Fairlawn at ¶ 29. As a result, the court reversed the BTA's decision
and remanded for an independent determination of value by the BTA based on all the
evidence set forth in the record.
       {¶ 24} In FirstCal, two Franklin County school boards filed complaints seeking
increases in value on five separate parcels that were listed on a conveyance-fee statement
filed by the property owner, FirstCal. The FirstCal conveyance-fee statement included
multiple properties in various counties of Ohio and in other states that were sold for a single
sale price. The BOR and BTA "allocate[ed] the aggregate sale price for the Franklin County
parcels to the individual parcels" by "assign[ing] to each parcel a share of the aggregate
Franklin County sale price in proportion to that parcel's percentage of the aggregate
amount of value that the auditor determined for all the parcels." Id. at ¶ 30. Thus, "[t]he
Nos. 21AP-86, 21AP-87 and 21AP-88                                                            14


BOR and the BTA allocated * * * the relative value of the parcels to their aggregate value in
accordance with the auditor's original assessments." Id. at ¶ 31.
       {¶ 25} FirstCal challenged the allocation of the aggregate sale price for the Franklin
County parcels to the individual parcels. The court noted that FirstCal's argument was
"anomalous" in that it "embraces the auditor's original valuations as the most probative
evidence of value," but then "disclaims the valuations' significance as to the relative value
of the parcels to one another." Id. at ¶ 33. The court stated that "[a]lthough not rising to
the level of a presumptively correct valuation, pursuant to Colonial Village, the auditor's
initial determination of value for a given tax year possesses an increment of prima-facie
probative force, and the percentages derived from those valuations are 'corroborating' in
the absence of better evidence." Id. at ¶ 31. Therefore, the court found that "the proportion
of each parcel's assigned value to the aggregate value of the parcels possesses the same
increment of prima facie probative force." Id. The court stated that "FirstCal was free at the
BOR and the BTA to rebut that probative force by presenting its own contrary evidence,"
but "[i]t did not do so." Id.
       {¶ 26} Here, while we agree with the BTA that FirstCal is relevant to the present
matter in a comparative sense, we find the reasoning of FirstCal, and, by extension Colonial
Village, actually undercuts rather than supports the BTA's allocation of value consistent
with the auditor's initial determination. We begin by noting that the facts in FirstCal are
distinct from those in this case in several respects. First, FirstCal involved the allocation of
an aggregate sale price to individual parcels, whereas this case involves the value of
improvements and land for two separate properties. Second, and more importantly, in
FirstCal the property owner did not present evidence to rebut the probative force of the
auditor's initial allocation of value. Here, the BOE presented extensive evidence in the form
of Sprout's appraisal reports and testimony regarding the value of the subject properties,
specifically including the value of the land and improvements. Appellees did not present
any evidence to the contrary, but instead "chose to rely upon its cross-examination of
Sprout and argument challenging the probative value of the appraisal report[s]." (Decisions
at 10.) As noted by the BTA in its decision, "a party's election to forego the presentation of
valuation evidence and rely solely upon argument and cross-examination is not without
risk." (Decisions at 10.)
Nos. 21AP-86, 21AP-87 and 21AP-88                                                            15


       {¶ 27} However, in spite of these notable factual differences, FirstCal bears some
resemblance to this matter insofar as both cases involve the anomalous reliance in part on
the auditor's initial valuation. See FirstCal at ¶ 33. Puzzlingly, the BTA in this case rejected
the auditor's determination of total value, including the specific amounts for the properties'
land and improvements, but sought to rely on the auditor's proportions of value for the land
and improvements despite the presence of clear evidence negating such values. With regard
to the presence of clear evidence negating the auditor's valuation and the absence of
evidence supporting the auditor's valuation, this case bears resemblance to the Copley-
Fairlawn category of cases.
       {¶ 28} Here, as in Copley-Fairlawn, Sprout's appraisal reports furnished evidence
that, when considered in conjunction with Sprout's testimony, negated the validity of the
auditor's valuation in whole or in part, and furnished an independent basis for valuing the
property. Nevertheless, despite finding Sprout's reports overall to be competent, credible,
and probative evidence with regard to the total value of the subject properties that negated
the auditor's initial valuation, the BTA rejected Sprout's conclusions as to the determination
of the value of the land and improvements of the properties. The BTA stated in its decisions
that Sprout's conclusions as to the land value of the properties were to be "accord[ed] no
weight" because Sprout's "land value is not reflective of the subject property's value as it
existed on the lien date, as improved land, not as vacant land." (Decisions at 6-7.) However,
on reconsideration in the Abigail property case, the BTA stated that it "did not hold * * *
that improved land cannot be valued via the sales comparison approach as if vacant," but
rather that the BTA "weighed the evidence in this case and determined that Sprout's land
valuation should be given no weight in the allocation of value among land and building."
(BTA Decision on Recon. at 2.) Thus, based on its decision on reconsideration, it appears
the BTA did not reject Sprout's determination of the value of the land and improvements
because of his use of the sales comparison methodology. Left unsaid is the basis for the
BTA's decision to give no weight to Sprout's analysis of the value of the properties' land and
improvements.
       {¶ 29} Notably, this case presents even stronger evidence in favor of negating the
auditor's initial valuation than was present in Copley-Fairlawn. Specifically, the appraisal
reports in this case were authenticated at the BOR hearing by its author, were prepared for
Nos. 21AP-86, 21AP-87 and 21AP-88                                                        16


tax assessment purposes, and opined a value as of the tax lien date. Furthermore, the BTA's
reliance on Sprout's appraisal reports in adopting Sprout's overall conclusions of the value
of the Aston and Abigail properties is arguably more demonstrative of the evidence
negating the auditor's initial valuation than in Copley-Fairlawn, in which the BTA's
decision constituted a "sweeping rejection of the evidence presented." Id. at ¶ 20.
         {¶ 30} Based on the clear evidence negating the auditor's valuation, the absence of
other evidence in support of the auditor's valuation, the BTA's contradictory statements
regarding its rationale for rejecting Sprout's determination of the value of the properties'
land and improvements, the absence of other supporting reasons in its decisions, and
considering the BTA's adoption of the total values reached by Sprout after having found his
appraisal reports to be competent, credible, and probative evidence of the subject
property's value, we find the BTA's decision was unreasonable and unlawful under Copley-
Fairlawn as to the determination of the value of the land and improvements of the subject
properties. Because the BOE's evidence, in the form of Sprout's appraisals, contradicts the
auditor's determination in whole or in part and no evidence was presented to support the
auditor's valuation, the BTA was under a "legal duty" to conduct "an independent valuation
of the property." Colonial Village at ¶ 25. By adopting the auditor's original allocation of
value without conducting its own independent valuation, the BTA violated that legal duty.
As a result, we must reverse and remand for the BTA to conduct an independent
determination of value based on all the evidence set forth in the record. Copley-Fairlawn
at ¶ 31.
         {¶ 31} Accordingly, we sustain the BOE's thirteenth and fourteenth assignments of
error.
IV. Remaining Assignments of Error
         {¶ 32} Having sustained the BOE's thirteenth and fourteenth assignments of error,
thereby necessitating we remand these matters to the BTA for further proceedings, the
BOE's remaining assignments of error are rendered moot.
V. Conclusion
         {¶ 33} Having sustained the BOE's thirteenth and fourteenth assignments of error,
rendering the remaining assignments one through twelve moot, we reverse the decisions
Nos. 21AP-86, 21AP-87 and 21AP-88                                              17


and orders of the BTA and remand these matters to the BTA for further proceedings
consistent with law and this decision.
                                                             Judgments reversed;
                                                                causes remanded.

                   LUPER SCHUSTER, P.J., and MENTEL, J., concur.